Citation Nr: 1614894	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left lower extremity disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1977 to November 1981.

These matters come to the Board of Veterans' Appeals (Board) from a rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri, in October 2008.  In March 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ).

This case was previously before the Board in July 2010 and November 2014, at which time the present matter and additional claims for service connection were remanded for further development.  As noted in the November 2014 remand, the RO has established service connection for varicose veins of the right and left lower extremities.  As such, those issues are no longer before the Board.  Further, since the November 2014 remand was issued, the Appeals Management Center (AMC) in Washington, D.C., granted service connection for right knee tendonitis by way of a February 2015 rating decision.  Thus, the Board finds that no case or controversy remains before the Board with regard to the issue of the Veteran's entitlement to service connection for a right knee disability and the appeal is dismissed as to this issue as well.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

As noted in the November 2014 remand, the issue of the Veteran's entitlement to a total disability rating based on individual unemployability was raised in a September 2014 informal hearing presentation.  Review of the record indicates that this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

There is no competent lay or medical evidence of record showing that the Veteran currently suffers from a left lower extremity disability other than his service-connected varicose veins and left foot disability.


CONCLUSION OF LAW

The criteria for service connection for a left lower extremity disability have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in a letter sent to the Veteran in December 2007.

With regard to VA's duty to assist a claimant in the development of a claim, VA associated the Veteran's service treatment records (STRs), VA treatment records, and identified non-VA treatment records with the claims file.  38 C.F.R. §38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  VA also provided examinations and obtained medical opinions in May 2008, August 2010, August 2013, September 2014, and February 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ, during which the Veteran presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Merits of the Claim for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the VA clinician who examined the Veteran in May 2008 documented the Veteran's report of left leg pain due to poor circulation, which has been attributed to his service-connected left leg varicose veins, but found that his left leg was otherwise normal.  Specifically, imaging studies revealed that the Veteran's left knee and ankle were normal in appearance, and no orthopedic conditions were diagnosed.  Similarly, the report of the Veteran's August 2010 VA examination indicates that the reported residuals of the Veteran's left lower extremity disability, such as edema and poor circulation, have been attributed to his service-connected left leg varicose veins disability.  Notably, the August 2010 report also fails to show that the Veteran has an additional left lower extremity disability.

In August 2013, a VA examiner documented findings of bilateral plantar fasciitis and pes planus, which is a condition for which the Veteran is service connected.  Further, the August 2013 examination report includes an X-ray report that indicates that no acute abnormality was detected in the Veteran's left foot at that time.  Additionally, in February 2015, an examiner reported that the Veteran does not have a current problem with his left knee or leg other than pain from varicose veins.

Based on the foregoing, the Board finds that the Veteran does not have a current left lower extremity disability other than his service-connected left leg varicose veins with circulatory problems and service-connected left foot disability.  Thus, because evidence of a present disability is necessary before service connection may be granted, the preponderance of evidence is against granting service connection for a left lower extremity condition at this time.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left lower extremity disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


